11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In the interest of A.J.M. and                 * From the 326th District Court
A.C.M., children,                               of Taylor County,
                                                Trial Court No. 44,420-C.

No. 11-20-00222-CV                            * September 2, 2021

                                              * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is reversed, and the cause is remanded to the trial court for
further proceedings. The costs incurred by reason of this appeal are taxed against
Debbie Moan, David Moa, and David Adrian Moa.